DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 and 14-20 are pending as submitted on 4/28/2022.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10 and 14-20, in the reply filed on 4/28/2022 is acknowledged.  The traversal is on the ground(s) that no undue burden is believed to exist, because the groups are related as product and process of making, and therefore the search would overlap.  This is not found persuasive because the inventions require employing different search strategies, as evidenced by the fact that Groups II and III are mutually exclusive processes. 
Applicant further elects the following species for examination with traverse: 

    PNG
    media_image1.png
    93
    396
    media_image1.png
    Greyscale
(i.e., the species of Example 1; R is mPD and V is BPADA). Applicant argument that there is no undue burden is unpersuasive for the reasons set forth in paragraph 13 of the restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11 and 12 (nonelected invention) and claim 5 (nonelected species) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim. 
Regarding Applicant’s request for rejoinder, if there is an indication of allowable subject matter with respect to claim 1, pursuant to the procedures set forth in MPEP § 821.04(B), claims directed to the process of making an allowable product will be considered for rejoinder and fully examined for patentability under 37 CFR 1.104.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 recites a structure containing a group “Z,” and requires Z to be an aromatic monocyclic or polycyclic moiety. Claim 19 depends from claim 7, and requires Z to be “isopropylidene,” which is not a cyclic moiety as required by claim 7. Therefore claim 19 fails to further limit claim 7. It is assumed for examination purposes that Applicant intended claim 19 to depend from claim 8, and intended to narrow the group “J” rather than the group “Z.” 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 10 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al (US 2007/0299186).
This rejection is drawn to a generic embodiment encompassed by the claims wherein “A” is an anion, rather than the elected species wherein “A” is Br-. 
As to claims 1-4, 6-8 and 19, Chan discloses an organophosphonium salt prepared by contacting an amine-substituted phosphonium salt compound having structure VI

    PNG
    media_image2.png
    124
    138
    media_image2.png
    Greyscale

with an anhydride compound having structure VII:

    PNG
    media_image3.png
    146
    180
    media_image3.png
    Greyscale
, wherein R2 can be a polymer chain [0030]. 
Chan discloses embodiments wherein the compound VI is an aniline bearing a triphenylphosphonium (i.e., tris(C24 hydrocarbyl)phosphonium, as recited in claim 2) moiety with iodide or chloride as a charge balancing counter ion [0031], and an embodiment wherein the anhydride compound VII is a polyetherimide comprising anhydride terminal groups derived from BPADA and meta-phenylenediamine (mPD), having a number average molecular weight of about 10,000 [0032]. 
The product formed from reaction of the anhydride-terminated polyetherimide formed from BPADA and mPD (VII) with a salt of aniline bearing triphenylphosphonium (VI), as disclosed by Chan, has a structure according to the presently recited oligomer wherein G is a C6 hydrocarbon group (i.e., phenylene, derived from mPD) having a valence of 2 and connected via a covalent bond to the imide repeating unit subscripted “n” (i.e., q, m and d are all zero, p is 1, t is 2), wherein V is a hydrocarbon group derived from BPADA (i.e., as recited in instant claims 6-8, wherein instant J is isopropylidene), wherein each R within the backbone of the oligomer is a C6 divalent bridging group (i.e., phenylene, derived from mPD), and wherein at least one terminal R is C24 arylene-XA (i.e., phenylene-P(phenyl)3-A, derived from VI). Additionally, for a polyetherimide from BPADA and mPD, a molecular weight of 10,000 corresponds to about 17 repeating units, which corresponds to each presently recited “n” being within the presently recited range of 1 to 1000, and the total of all values of n being within the presently recited range of greater than 4 (i.e., totaling about 17). Therefore, the product of reacting the 10,000 g/mol anhydride-terminated polyetherimide (10k-PEI) formed from BPADA and mPD (VII) with a salt of aniline bearing triphenylphosphonium (VI), as disclosed by Chan, anticipates the present claims.
As to claims 10 and 20, Chan fails to specifically teach the Tg of the triphenylphosphonium salt-terminated 10k-PEI. However, as shown in instant table 2, 10k-PEIs formed from the same monomers disclosed by Chan (mPD and BPADA) and having either phenylene or triphenylphosphonium end groups have Tg’s of 210 C or 223 C, respectively. Given that polymers having substantially the same structure must have substantially the same properties, there is reasonable basis to conclude that the Tg of Chan’s triphenylphosphonium salt-terminated 10k-PEI is substantially the same as the Tg of the 10k-PEIs in instant Table 2, and therefore within the presently claimed range of greater than 160 C (claim 10) or 160 C-395 C (claim 20).  
As to claims 14 and 17, Chan teaches an article (film) comprising the oligomer [0109, 0199]. 
As to claims 15, 16 and 18, Chan teaches a method of preparing an article which comprises a step melt mixing in an extruder [0213], i.e., melt extrusion. Additionally, the “scratch resistant part” recited in claim 18 is not limited to any shape or degree of scratch resistance. The film disclosed by Chan must have some degree of scratch resistance, and therefore, corresponds to a “scratch resistant part” as presently recited. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al (US 2007/0299186).
This rejection is drawn to the elected species.
As to claims 1-4, 6-9 and 19, Chan discloses an organophosphonium salt prepared by contacting an amine-substituted phosphonium salt compound having structure VI

    PNG
    media_image2.png
    124
    138
    media_image2.png
    Greyscale

with an anhydride compound having structure VII:

    PNG
    media_image3.png
    146
    180
    media_image3.png
    Greyscale
, wherein R2 can be a polymer chain [0030].

 Chan discloses an embodiment wherein the amine-substituted phosphonium salt has a structure IX, wherein “X” is a charge balancing counter ion [0036]: 

    PNG
    media_image4.png
    166
    226
    media_image4.png
    Greyscale
and names several suitable counterions in [0028], including bromide. 
Chan further discloses an embodiment wherein the anhydride compound VII is a polyetherimide comprising anhydride terminal groups derived from BPADA and meta-phenylenediamine (mPD), having a number average molecular weight of about 10,000 [0032] (herein 10k-PEI). 
Case law has established that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (E). Given Chan’s limited number of identified, predictable potential solutions to the recognized need in the art (i.e., the need for development of thermally stable organoclay compositions which interact favorably with a polymer matrix [0005]), and the extensive guidance provided by Chan with regard to the synthesis of various organophosphonium salts [0029], one of ordinary skill in the art could have prepared Chan’s organophosphonium salt by reaction of any amine-substituted phosphonium salt disclosed by Chan (including a salt as shown in [0036] wherein X is Br) with any anhydride compound VII disclosed by Chan, including 10k-PEI from mPD and BPADA, with a reasonable expectation of success. 
It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared an organophosphonium salt by reaction of an amine-substituted phosphonium salt of structure IX with an anhydride of structure VII, as disclosed by Chan, by selecting Br- from the disclosed suitable options for the X- counterion in IX, and by selecting the anhydride terminated 10k-PEI from the disclosed suitable options for VII, thereby arriving at the presently claimed subject matter (and particularly, arriving at the presently elected species, i.e., the phosphonium bromide-terminated “PEI-PhPPh3Br” oligomer prepared from mPD, BPADA and Ph3P(C6H4-4-NH2)Br, as shown in scheme 1 of the instant specification). 
The product formed from reaction of the anhydride-terminated polyetherimide formed from BPADA and mPD (VII) with an amine-substituted phosphonium salt of structure IX (wherein X is Br), as suggested by Chan, has a structure according to the presently recited oligomer wherein G is a C6 hydrocarbon group (i.e., phenylene, derived from mPD) having a valence of 2 and connected via a covalent bond to the imide repeating unit subscripted “n” (i.e., q, m and d are all zero, p is 1, t is 2), wherein V is a hydrocarbon group derived from BPADA (i.e., as recited in instant claims 6-9, wherein instant J is isopropylidene), wherein each R within the backbone of the oligomer is a C6 divalent bridging group (i.e., phenylene, derived from mPD), and wherein at least one terminal R is phenylene-P(phenyl)3-Br, derived from IX). Additionally, for a polyetherimide from BPADA and mPD, a molecular weight of 10,000 corresponds to about 17 repeating units, which corresponds to each presently recited “n” being within the presently recited range of 1 to 1000, and the total of all values of n being within the presently recited range of greater than 4 (i.e., totaling about 17). Therefore, the product of reacting the 10,000 g/mol anhydride-terminated polyetherimide (10k-PEI) formed from BPADA and mPD (VII) with an amine-substituted phosphonium bromide salt of structure IX, as suggested by Chan, is encompassed by the present claims.
As to claims 10 and 20, Chan fails to specifically teach the Tg of the triphenylphosphonium salt-terminated 10k-PEI. However, as shown in instant table 2, 10k-PEI formed from the same monomers disclosed by Chan (mPD and BPADA) and having triphenylphosphonium bromide end groups has a Tg of 223 C. Given that polymers having the same structure must have the same properties, there is reasonable basis to conclude that the Tg of Chan’s triphenylphosphonium bromide-terminated 10k-PEI is the same as the Tg of the 10k-PEI-PhPPh3Br in instant Table 2, and therefore within the presently claimed range of greater than 160 C (claim 10) or 160 C-395 C (claim 20).  
As to claims 14 and 17, Chan teaches an article (film) comprising the oligomer [0109, 0199]. 
As to claims 15, 16 and 18, Chan teaches a method of preparing an article which comprises a step of melt mixing in an extruder [0213], i.e., melt extrusion. Additionally, the “scratch resistant part” recited in claim 18 is not limited to any shape or degree of scratch resistance. The film disclosed by Chan must have some degree of scratch resistance, and therefore, corresponds to a “scratch resistant part” as presently recited. 


Citation of pertinent prior art
Chan, cited above, is considered the closest prior art, particularly in view of the fact that Chan suggests the elected species. However, the formula recited in instant claim 1 does not require the “XA”-containing R group to be located at a terminal of the oligomer, and therefore claim 1 also broadly encompasses polyimides wherein the “XA” group is incorporated within the backbone of the polyimide, rather than at the terminals. 
The following prior art, which disclose polyimides having formulas according to at least claim 1, particularly embodiments wherein the XA complex is not necessarily at a terminal, is made of record and considered pertinent to applicant's claims. The art cited below is not relied upon to form a rejection at this time, as such a rejection would be cumulative given that Chan adequately establishes that all of the present claims are not patentable under 35 USC 102 and 103.
FR 2087170 discloses the following anion exchanging polyimides containing quaternary ammonium groups corresponding to instant XA:

    PNG
    media_image5.png
    150
    556
    media_image5.png
    Greyscale

Nakamura et al (JP 2008215994) discloses the following polyimide having quaternary ammonium salt groups: 

    PNG
    media_image6.png
    222
    598
    media_image6.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766